Case: 21-51011     Document: 00516205346         Page: 1     Date Filed: 02/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 16, 2022
                                No. 21-51011                      Lyle W. Cayce
                            consolidated with                          Clerk
                                No. 21-51023
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sebastian Batz-Mejia,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-488-1
                            USDC No. 4:21-CR-525-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51011     Document: 00516205346         Page: 2     Date Filed: 02/16/2022




                                    No. 21-51011
                                  c/w No. 21-51023

          Sebastian Batz-Mejia appeals his conviction and sentence for illegal
   reentry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(1), along
   with the revocation of the term of supervised release he was serving at the
   time of the offense. He has not briefed the validity of the revocation of his
   supervised release or his revocation sentence and has, therefore, abandoned
   any challenge to them. See United States v. Reagan, 596 F.3d 251, 254-55 (5th
   Cir. 2010).
          For the first time on appeal, Batz-Mejia contends that the
   enhancement of his illegal reentry sentence pursuant to § 1326(b) was
   unconstitutional because the fact of his prior conviction was not charged in
   his indictment or proved to a jury beyond a reasonable doubt. He has filed an
   unopposed motion for summary disposition and a letter brief explaining that
   he has raised this issue only to preserve it for further review and conceding
   correctly that this issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th
   Cir. 2019). Because summary disposition is appropriate, see Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Batz-Mejia’s
   motion is GRANTED, and the district court’s judgments are
   AFFIRMED.




                                         2